     Case 5:16-cv-00444-TES-CHW Document 121 Filed 08/17/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

JEFFERY GETER,                                   :
                                                 :
                                Plaintiff,       :
                                                 :
                       v.                        :       Case No. 5:16-cv-444-TES-CHW
                                                 :
DR AKUNWANNE, et al.,                            :
                                                 :       Proceedings Under 42 U.S.C. § 1983
                                Defendants.      :       Before the U.S. Magistrate Judge
                                                 :

                                             ORDER

       This Section 1983 action arises from Plaintiff’s claims that two prison doctors, Defendants

Akunwanne and King, failed to provide needed medical care relating to the alleged removal of a

brain tumor. Before the Court at present are two motions filed by Plaintiff Jeffery Geter.

       In one motion, Plaintiff seeks an extension of time. (Doc. 118-1, p. 2). The Defendants do

not oppose Plaintiff’s request, and accordingly, the motion is GRANTED. The discovery period

will now expire on October 4, 2021. The deadline for dispositive motions is correspondingly

extended until November 18, 2021.

       In his other motion (Doc. 117), Plaintiff appears to ask the Court both to provide Plaintiff

with copies of documents and to do so at Court expense. Plaintiff must conduct discovery on his

own behalf, and despite his in forma pauperis status, Plaintiff is required to bear the costs of his

own discovery. Plaintiff is not entitled to free copies of documents. See Jackson v. Fla. Dept. of

Fin. Serv., 479 F. App’x 289, 292–93 (11th Cir. 2012). Therefore, Plaintiff’s motion for copies is

DENIED.




                                                 1
     Case 5:16-cv-00444-TES-CHW Document 121 Filed 08/17/21 Page 2 of 2




       Finally, it is possible that Plaintiff’s motion for copies may also seek to amend his

complaint. See (Doc. 117, p. 2) (“I want to add a (A.D.A) lawsuit”). To the extent that Plaintiff

seeks to amend his complaint in this action to also advance an ADA claim, Plaintiff’s request is

DENIED for two reasons. First, because Plaintiff has failed to describe the nature of any possible

ADA claim in non-conclusory fashion, his request for amendment is presently futile. Foman v.

Davis, 371 U.S. 178, 182 (1962). Second, even if Plaintiff could plead a colorable ADA claim—a

claim relating, for example, to disability access to within Plaintiff’s prison facility—that claim

would almost certainly arise from a different “transaction, occurrence, or series of transactions or

occurrences,” Fed. R. Civ. P. 21(a), and for that reason, the claim would be better raised in a

different Section 1983 action.

       SO ORDERED, this 17th day of August, 2021.


                                                     s/ Charles H. Weigle
                                                     Charles H. Weigle
                                                     United States Magistrate Judge




                                                 2
